August 17, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Forum Funds ICICI India Dynamic Fund File Nos.2-67052; 811-3023 Post-Effective Amendment No. 333 Ladies and Gentlemen: We have acted as counsel to Forum Funds (“Trust”) in connection with the preparation of Post-Effective Amendment No. 333 to the Trust’s Registration Statement on Form N-1A (the “Amendment”).In this capacity, we have reviewed a copy of the Amendment being filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP K&L Gates LLP
